--------------------------------------------------------------------------------

Exhibit 10.30(1)
 
Pulse Electronics Corporation
Directors Compensation Policy
 
ARTICLE I.
PURPOSE
 
This Policy (“the Policy”) has been adopted by the Board of Directors pursuant
to its authority under the Pulse Electronics Corporation’s Amended and Restated
Articles of Incorporation, its Amended and Restated By-Laws, and Article 3 of
the Pulse Electronics Corporation 2012 Omnibus Incentive Compensation Plan (the
“Plan”) to set forth the amount, timing and form of remuneration payable to
Non-Employee Directors of Pulse Electronics Corporation (the “Company”).
 
Except as otherwise expressly provided herein, this Policy shall apply to the
remuneration payable to Non-Employee Directors for services rendered as
Non-Employee Directors after December 31, 2012.
 
ARTICLE II.
DEFINITIONS
 
Any capitalized terms not defined in this Policy below shall have the meaning
set forth in the Plan.  As used in this Policy, the “Board Year” means the
period commencing on the date of the Company’s annual shareholders’ meeting and
ending one day before the following annual shareholder’s meeting.
 
ARTICLE III.
BOARD RETAINERS AND EQUITY GRANTS
 
Section 3.01         Retainer.  Each Non-Employee Director will receive a
retainer each Board Year in an amount equal to the sum of the amounts described
in (a) and (b) below.  This retainer will be paid in four equal quarterly
installments on the last business day of each calendar quarter ending during
such Board Year if the Non-Employee Director remains in continuous service
through such date.  Each quarterly retainer payment will be paid for services
performed during the calendar quarter ending on the applicable payment
date.  The retainer for calendar quarters ending after December 31, 2012 will be
paid in cash.
 
 
(a)
General Retainer.  Each Non-Employee Director will receive a retainer for each
Board Year in an amount equal to $39,600.  The Lead Director will also receive
an additional retainer in the amount of $22,500.

 
 
(b)
Committee Retainers.  Each Non-Employee Director who is a member of one of the
following Board committees will receive, in addition to the amount described in
(a) above, a committee retainer for each Board Year in the applicable amount set
forth in the following table:

 
Committee
Retainer for Committee Chairperson
Retainer for Other Committee Members
Audit
$22,500
$12,600
Compensation
$9,000
$2,700
Governance
$8,100
$2,700



 
Section 3.02         Annual Equity Grant.  In addition to the retainer described
in Section 3.01, each Non-Employee Director will receive an equity grant for
each Board Year in the amount equal to $60,000.  The annual equity grant will be
payable in the form of RSUs as described in Section 3.03.  The annual equity
grant payable for Board Years commencing after December 31, 2012 will be paid on
the first day of such Board Year (i.e., the date of the Company’s annual
shareholders’ meeting).  The annual equity grant will be made for services to be
performed during the Board Year during which such grant is made.
 
Notwithstanding the foregoing, the initial annual equity grant that is made to
any individual who is newly elected or appointed to the Board as a Non-Employee
Director (a “New Director”) will be made on the first business day that is at
least 30 days after the date such individual becomes a New Director.  For
avoidance of doubt, any employee director who ceases to be an employee of the
Company and all of its Affiliates while remaining a member of the Board will be
treated as a New Director as of the date he or she ceases to be an employee of
the Company and all of its Affiliates.  If an individual becomes a New Director
on any day other than the date of the annual shareholders’ meeting, the amount
of the initial equity grant made to such New Director for the Board Year will be
1/12th of the annual equity grant described in the preceding paragraph
multiplied by the number of full or partial months from the date such individual
becomes a New Director until the first anniversary of the Company’s most recent
annual shareholders’ meeting.
 
Section 3.03         Restricted Stock Units (RSUs).  The annual equity grant
made pursuant to Section 3.02 will be made in the form of an RSU granted on the
date of the Company’s annual shareholder’s meeting using the form of RSU
Agreement attached hereto as Exhibit I.  The number of Shares underlying such
RSU will equal the amount of the annual equity grant payable to the Non-Employee
Director for the Board Year divided by the Fair Market Value of the Common Stock
on the date the RSU is granted, rounded to the nearest whole share.  Each RSU
will vest on the earlier of (i) the day immediately preceding the next annual
meeting of the Company’s shareholders or (ii) the date on which there is a
Change of Control of the Company, as defined in the RSU Agreement (the “Vesting
Date”), provided that the Non-Employee Director has remained in continuous
service as a member of the Board through such Vesting Date.  Unless the
Non-Employee Director makes a deferral election in accordance with Article IV,
the Company will deliver the Shares underlying the RSUs on the Vesting Date (or
on the next business day thereafter if the Vesting Date is not a business day).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.04         Board Discretion to Accelerate Vesting.  If a Non-Employee
Director ceases to be a member of the Board due to his death, disability or
retirement or for any other reason, a majority of the members of the Board
(other than the departing member) may, in its sole discretion, accelerate the
vesting of all or any portion of any RSUs held by such departing Non-Employee
Director.
 
ARTICLE IV.
DEFFERAL ELECTIONS
 
Section 4.01         Deferral Elections.  Each Non-Employee Director may make an
election to defer the receipt of (i) any Shares payable with respect to any
vested RSUs or (ii) any retainer payable in cash with respect to Board Years
commencing after December 31, 2012 pursuant to a deferral election in the form
attached hereto as Exhibit II.
 
Section 4.02         Initial Deferral Election.  Each New Director may make an
initial deferral election at any time within the 30-day period commencing on the
date he or she becomes a New Director.  Such initial deferral election will
become effective (i) with respect to any quarterly retainer payable for any
calendar quarter beginning on or after the last day of such 30-day election
period and (ii) with respect to the annual equity grant for the Board Year in
which such 30-day election period ends provided that such 30-day period ends at
least two full calendar months prior to the end of such Board Year and no more
than 50% of such annual equity grant may be deferred pursuant to such initial
deferral election.
 
Section 4.03         Evergreen Election and Change in Deferral Election.  A
Non-Employee Director’s deferral election (including any deferral election made
pursuant to the Directors Compensation Policy in effect prior to January 1,
2013) will remain in effect for all future retainer payments and annual equity
grants made pursuant to Sections 3.01 and 3.02, respectively, until the
Non-Employee Director files a new deferral election with the Company and such
deferral election becomes effective.  A Non-Employee Director may make, change
or terminate his or her deferral election at any time by delivering a signed and
dated deferral election form to the Company’s Chief Financial Officer.  Such
deferral election will not become effective until the first day of the calendar
year following the calendar year in which such deferral election was received by
the Company’s Chief Financial Officer and only with respect to quarterly
retainer payments and annual equity grants earned on or after the date such
deferral election becomes effective.
 
ARTICLE V.
MISCELLANEOUS
 
Reservation of Rights.  The Board reserves the right to amend, modify or
terminate this Policy at any time, but only if such amendment, modification or
termination is permitted under the terms of the Plan and does not subject any
current or former Non-Employee Director to tax penalties imposed under Section
409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
PULSE ELECTRONICS CORPORATION
 
RSU Deferral Election
 
For Non-Employee Directors
 


 
If you wish to make, change or terminate an election to defer all or a portion
of your quarterly retainer payments or annual equity grant, please complete,
sign and date this form, and return it by fax to 858-674-8334 to the attention
of Drew A. Moyer or email the completed form as an attachment to
dmoyer@pulseelectronics.com.  After this election becomes effective, it will
remain in effect for future retainer payments and annual equity grants, unless
and until you file a new election form and it becomes effective.
 


 
GENERAL INFORMATION.
 


 
Name:
     
First
Last



 
Address:
 



 
City:
 
  State:
 
  ZIP Code:
 



 
Daytime Phone Number: ____________ - ____________- ____________
 
EFFECTIVE DATE OF DEFERRAL ELECTION.
 
If you are a New Director and we receive a signed and dated election form no
later than 30 days after your first day as a Non-Employee Director, your
election will become effective (i) for quarterly retainer payments made for
calendar quarters beginning on or after the last day of such 30 day period and
(ii) for annual equity grants made on or after the end of such 30 day election
period (including the initial equity grant made for the Board Year in which you
become a New Director); provided, however, that if the 30 day election period
ends less than two full calendar months prior to the end of the current Boar
Year, the deferral election will not apply to your initial equity grant.
 
Any other election or any change or termination of a prior election will become
effective (i) for quarterly retainer payments made for calendar quarters
beginning on or after the first day of the calendar year beginning after the
last day of the calendar year in which we receive a new signed and dated
election form and (ii) for annual equity grants made for Board Years beginning
after the last day of the calendar year in which we receive a new signed and
dated election form.
 
 
 

--------------------------------------------------------------------------------

 
 
DEFERRAL ELECTION.
 
Quarterly Retainer Deferral: I irrevocably elect to defer delivery of the shares
attributable to [__] 0%, [__] 25%, [__] 50%, [__] 75% or [__] 100% (check
appropriate box) of my quarter retainer payments for calendar quarters beginning
after this election becomes effective.  My quarterly retainer payment will be
converted into an equivalent number of shares of our common stock (based on the
Fair Market Value of our common stock on the date the last business day of the
calendar quarter for which the quarterly retainer is payable), rounded to the
nearest whole share.
 
Annual Equity Grant Deferral:  I irrevocably elect to defer delivery of the
shares attributable to [__] 0%, [__] 25%, [__] 50%, [__] 75% or [__] 100% (check
appropriate box) of the shares attributable to annual equity grants for Board
Years beginning after this election becomes effective.
 
(Check the appropriate box below if you are a New Director
 
[__]     I am a New Director and I am making my initial deferral election no
later than 30 days after my first day as a Non-Employee Director. I acknowledge
that no more than 50% of my annual equity grant for the current Board Year that
made after the end of my 30 day election period may be deferred pursuant to my
election regardless of the percentage I elected above.
 
DISTRIBUTION DATE.
 
The shares of Pulse Electronics Corporation common stock that I elected to defer
above will be delivered to me as soon as reasonably practicable on or after the
earliest of (i) the date on which there is a Change of Control (as defined
below) or (ii) the date of my death or (iii) the distribution date I elected
below:
 
(Check only one of the following)
 
[__]      The date I cease to be a member of the Pulse Electronics Corporation
Board of Directors. (This is the date I have a “Separation from Service” as
defined in Section 409A of the Internal Revenue Code.)
 
[__]     On ______________ ___, 20__.  (Distribution Date may be no earlier than
the 2nd anniversary, and no later than the 10th anniversary, of the date of this
election).
 
[__]     Earlier of:
 
(x) the date I cease to be a member of the Pulse Electronics Corporation Board
of Directors (the date I have a “Separation from Service” as defined in Section
409A of the Internal Revenue Code) or
 
(y) on ______________ ___, 20__.  (Distribution Date may be no earlier than the
2nd anniversary, and no later than the 10th anniversary, of the date of this
election).
 
 
 

--------------------------------------------------------------------------------

 
 
A “Change of Control” means either:
 
(a)     the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:
 
(i)     any person (or group of persons acting together) becomes the owner,
directly or indirectly, of securities of Pulse Electronics Corporation
representing more than 50% of the combined voting power of Pulse Electronics
Corporation’ then outstanding voting securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control under this clause (i) shall not be deemed to occur as a result
of any redemption, repurchase or other acquisition of voting securities by Pulse
Electronics Corporation reducing the number of shares outstanding;
 
(ii)     any person (or group of persons acting together) acquires (or has
acquired within any 12-month period ending on the date of the most recent
acquisition by such person or group) ownership, directly or indirectly, of
securities of Pulse Electronics Corporation representing more than 30% of the
combined voting power of Pulse Electronics Corporation’ then outstanding voting
securities other than by virtue of a merger, consolidation or similar
transaction;
 
(iii)     the consummation of a merger, consolidation or similar transaction
involving (directly or indirectly) Pulse Electronics Corporation if, immediately
after the consummation of such merger, consolidation or similar transaction, the
shareholders of Pulse Electronics Corporation immediately prior thereto do not
own, directly or indirectly, either (A) outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or (B)
more than 50% of the combined outstanding voting power of any direct or indirect
parent of the surviving entity in such merger, consolidation or similar
transaction; or
 
(iv)     the acquisition by a person (or a group of persons acting together)
during the 12-month period ending on the date of the most recent acquisition by
such person or group of assets from Pulse Electronics Corporation that have a
total gross fair market value equal to or exceeding 50% of the total gross fair
market value of all of the assets of Pulse Electronics Corporation immediately
before such acquisition or acquisitions; or
 
 
(b)
the replacement of a majority of the members of the Pulse Electronics
Corporation Board of Directors during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of appointment or election.

 
Notwithstanding the foregoing, no transaction or series of related transactions
shall constitute a Change of Control of Pulse Electronics Corporation unless
such transaction or series of related transactions qualify as a change in
ownership of Pulse Electronics Corporation, a change in effective control of
Pulse Electronics Corporation or a change in ownership of a substantial portion
of Pulse Electronics Corporation’ assets as each of these terms are defined in
Treasury Regulation Section 1.409A-3(i)(5).  [NTD: Should the definition of
Change of Control be modified to exclude the acquisition of any additional
shares by the Oaktree investment funds?]
 
DIVIDEND EQUIVALENTS.
 
If Pulse Electronics Corporation declares and pays a cash dividend on its common
stock, then additional deferred shares will be credited to my account as a
dividend equivalent equal to the number of deferred shares credited to my
account hereunder as of the relevant record date multiplied by the amount of
cash paid per share of common stock in such dividend divided by the Fair Market
Value of a share of Pulse Electronics Corporation’ common stock on the payment
date for such dividend (rounded to the nearest whole share).  The deferred
shares credited to your account as dividend equivalents attributable to the
shares deferred hereunder will be distributed to you at the same time as the
shares deferred hereunder.
 
BENEFICIARY DESIGNATION.
 
If I die before I have received all of my deferred shares, my remaining deferred
shares will be delivered to the beneficiary(ies) that I have designated below:
 
Primary Beneficiaries
Percentage
(must add up to 100%)
                   

 
If any of my primary beneficiaries predecease me, that beneficiary’s share of my
deferred shares will be distributed [__] to such beneficiary’s direct
descendants per stirpes or [__] to my remaining primary beneficiaries in
proportion to their respective interests. (Check appropriate box)
 
 
 

--------------------------------------------------------------------------------

 
 
If all of my primary beneficiaries have predeceased me, my remaining deferred
shares will be delivered to the contingent beneficiary(ies) I have designated
below.
 
Contingent Beneficiaries
Percentage
(must add up to 100%)
                   

 
If I have designated one or more beneficiaries other than my spouse as my
primary beneficiary(ies), my spouse must consent to such beneficiary designation
in writing.  If I have not designated any beneficiary or all of my beneficiaries
have predeceased me, my shares will be distributed in the following order of
precedence: (i) my spouse, (ii) my lawful children (including adopted children),
per stirpes, (iii) my parents, (iv) my siblings, per stirpes or (v) my estate.
 
Spousal Consent to Beneficiary Designation:
 
I hereby acknowledge that I have read the following spousal consent to my
spouse’s beneficiary designation and that I understand its content.
 
1.     I am aware that my spouse has designated one or more beneficiaries other
than me to receive all or part of the deferred shares that may be payable
hereunder following his/her death.
 
2.     I understand that the provisions of this Spousal Consent may affect my
community property rights and liabilities in connection with the matters
contained therein.
 
3.     I further understand that the provisions of this Spousal Consent are
intended to operate in the event of my spouse’s death and would restrict my
ability to receive a distribution of my community property interest the deferred
shares.
 
4.     I hereby knowingly, voluntarily and irrevocably consent to my spouse’s
beneficiary designation and waive my community property rights with respect to
the portion of the deferred shares that may be distributed following my spouse’s
death to the beneficiary(ies) that my spouse has designated above.
 
Spouse’s Signature:
   
Date:
 

 
 
DIRECTOR’S SIGNATURE.
 
I understand that this deferral election is irrevocable and will remain in
effect for future years, unless I notify Pulse Electronics Corporation of a
change in writing before December 31 of any year, in which case such change will
become effective only for remuneration payable for services performed in
subsequent years.
 
I also understand that my rights to shares and the timing of the payment are
governed solely by the terms of the Pulse Electronics Corporation Omnibus
Incentive Plan pursuant to which the RSUs and deferred shares are granted and
this Agreement, and that my deferred shares may decline in value over the
deferral period and would lose all value in the event of Pulse Electronics
Corporation’ bankruptcy or insolvency.
 
You must complete, sign, and date this form below for the elections you have
made on this form to be valid.
 
Director’s Signature:
   
Date:
 

 
 

--------------------------------------------------------------------------------